MORROW, P. J.
Appellant is convicted of passing a forged instrument, and punishment fixed at confinement in the penitentiary for two years.
The case was tried upon a plea of guilty. Evidence was heard, and, as embodied in the statement of facts, is sufficient to support the judgment of guilt.
The indictment was attacked by a motion to quash and motion in arrest of judgment. The questions presented are-in substance the same as those reviewed in the case of the same appellant — No. 6125, 228 S. W. 237. We therein held that the records revealed no error committed by the trial court.' Of this record we express the same opinion.
The judgment is affirmed.
HAWKINS, J., not sitting.